EXHIBIT (d)(2)(A) Accelerated Benefit Rider The Union Central Life Insurance Company Cincinnati, Ohio ACCELERATED BENEFIT RIDER FOR TERMINAL ILLNESS BENEFIT. We will pay an accelerated benefit if the insured is terminally ill subject to the provisions of this rider. The accelerated benefit that you may receive will be no less than the lower of 25% of the eligible amount and $50,000, and no greater than 50% of the eligible amount. The eligible amount includes the current specified amount or face amount of the policy, any paid-up additions, and any term insurance rider on the same insured as the policy. The eligible amount does not include accidental death benefit riders or any coverage within one year of its maturity or expiration date. We will pay the accelerated benefit as a lump sum. The accelerated benefit will first be used to repay any policy debt. We will treat the accelerated benefit plus accrued interest as a lien against the death benefit proceeds. Your access to any cash surrender value of this policy through loans and partial withdrawals / surrenders is limited to the excess of the cash surrender value over the amount of the lien. We will reduce death benefit proceeds by the amount of the lien on the date of death. CONDITIONS. Payment of an accelerated benefit is subject to the following conditions: (1) The insured must have a terminal illness that was first diagnosed while the policy was in force. (2) You must provide satisfactory proof that the expected remaining lifetime of the insured is less than 12 months. This must include a written statement from the insured's attending physician certifying the insured's life expectancy and any other reasonable proof we may require. The physician must be a duly licensed physician who is licensed in the United States. The physician cannot be either you or the insured, nor related to either you or the insured. We reserve the right to obtain a second medical opinion at our expense. (3) The benefit is available during any nonforfeiture, extended term or reduced paid-up term period, but the accelerated benefit must be applied for one year before the insurance termination date when extended term insurance is effective. (4) Any assignee or lienholder must provide written consent to the accelerated benefit payment. (5) Any irrevocable beneficiary must consent in writing to the accelerated benefit payment. (6) You must assign the policy to us for an amount equal to the lien and accrued interest. No further changes to the policy will be permitted without our consent. (7) We must receive a written claim form that will be provided by us within 5 working days after you request it. (8) The total accelerated benefit payments on the insured from policies with us will not exceed (9) This rider allows for the accelerated payment of death benefit proceeds, which would otherwise be payable to the beneficiary of the policy. You cannot be required to access and exhaust these benefits. Therefore, you are not eligible for this benefit if you are required by: (a) the law to use this benefit to meet the claims of creditors, whether in bankruptcy or otherwise; or (b) a government agency to use this benefit in order to apply for, obtain, or otherwise keep a government benefit or entitlement. PREMIUMS DUE . After payment of the accelerated benefit, we will pay the minimum premium necessary to keep the basic policy and any attached riders in force unless you choose to continue to make premium payments. The total of any premiums paid by us will be assigned to us, made a part of the lien, and deducted from the death benefit proceeds. If the premiums due exceed the maximum amount that may be accelerated, the excess of the lien amount over the death benefit is waived. The maximum lien amount is the maximum death benefit. I N TE R E S T . W e w il l c h a r g e i n t e r e s t o n t h e li e n . T h e i n t e r e s t a cc r u e s d ail y a t t h e p o li c y l o a n i n t e r e s t r at e c u rr e n tl y i n e ff ec t . I f n o p o li c y l o a n i n t e r e s t r at e i s s tat e d , i n t e r e s t a cc r u e s d ail y a t a n e ff ec ti v e a nn u a l i n t e r e s t r at e o f 8% . T h e m a x i m u m i n t e r e s t r at e u s e d i n c al c u lati n g t h e i n t e r e s t o n t h e li e n s h al l b e n o g r e at e r t h a n t h e g r e at e r of : (1) t h e t h e n c u rr e n t y i e l d o n t h e 90-d a y T r e a s u r y B ill s a v aila b l e o n t h e d at e o f a pp li c ati o n fo r t h i s b e n e f it ; o r (2) t h e h i g h e r o f : (a) t h e t h e n c u rr e n t m a x i m u m a d j u s ta b l e p o li c y l o a n i n t e r e s t r at e b a s e d o n M oo d y
